IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 02-60099
                          Conference Calendar


TONY L. BLAND,

                                           Plaintiff-Appellant,

versus

(UNKNOWN) KNUTSON, DR.; (UNKNOWN)
BEARRY, DR.; HENRY WADSWORTH, DR.,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:01-CV-167-P-A
                      --------------------
                         August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Tony L. Bland, Mississippi prisoner # 24431, has filed an

application for leave to proceed in forma pauperis (IFP) on

appeal, following the district court’s dismissal as frivolous of

his civil rights complaint.    By moving for IFP, Bland is

challenging the district court’s certification that IFP status

should not be granted on appeal because his appeal is not taken




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60099
                                -2-

in good faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     The district court construed Bland’s complaint as raising a

challenge to the medical care he received in the Mississippi

Department of Corrections and ordered that the case be dismissed

on res judicata and collateral estoppel grounds, as Bland had

raised the same claims in the state courts.   Bland contends that

he was actually attempting to appeal the Mississippi Supreme

Court’s failure to grant him IFP status on his appeal in the

state courts and the subsequent dismissal of his appeal.     Under

the Rooker-Feldman doctrine, federal district courts lack

jurisdiction to review state judgments.   United States v.

Shepherd, 23 F.3d 923, 924 (5th Cir. 1994); Liedtke v. State Bar

of Texas, 18 F.3d 315, 317 (5th Cir. 1994).   Bland’s appeal is

thus without arguable merit and is frivolous.    See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     Accordingly, we uphold the district court’s order certifying

that the appeal is not taken in good faith and denying Bland IFP

status on appeal, we deny the motion for leave to proceed IFP,

and we DISMISS Bland’s appeal as frivolous.     See Baugh, 117 F.3d

at 202 n.24; 5TH CIR. R. 42.2.

     APPEAL DISMISSED.